DETAILED ACTION
This office action is in response to applicant’s amendment filed on 12/28/2020.  No claims have been canceled or added. Claims 1, 3, 21, 23, 27-33 have been amended.  Claims 1-7 and 21-33 are pending and are directed towards system, method, and computer product for Automated Compliance with Security, Audit, and Network Configuration Policies.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 12/28/2020 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claim 1, that Schmidt does not teach or suggest “baseline configuration file indicative of a source of truth for one or more configuration policies” (page 9 of the present response) have been fully considered but they are not persuasive.
	Regarding A) Schmidt teaches accessing a baseline configuration file indicative of a source of truth for one or more configuration policies (col. 2, line 20-33 and col. 10, line 62-67; compliance server accessing selected standards for 
B) Applicant’s arguments, with respect to the 103 rejection of claim
1, that neither Schmidt nor Ray teach or suggest “determining a remedial action based on a type and severity of variation between the baseline configuration file and the new runtime configuration file” (page 9 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 1, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21, and 27 recite the phrase “source of truth” which is not clear and definite and a definition is not provided in the specification. For purposes of examination, "source of truth" is interpreted as a standard.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Claim 27 claims a "computer-readable storage medium".  However, the specification of the application does not disclose any particular embodiment of a "computer-readable storage medium” or a "computer-readable media” in reference to transitory signals or signals in general.  Thus, the term "computer-readable storage medium” is undefined and its scope is broad.  A person of ordinary skill in the art would reasonably interpret a "computer-readable storage medium” as including signals or signal per se.  Therefore, Claim 27 is directed to non-statutory subject matter.  The recitation of the phrase “physical computer-readable storage medium” does not preclude transitory signals.  The examiner 
7.	Claims 28-33 are dependent on claim 27, however, they do not add any feature or subject matter that would resolve any of the non-statutory deficiencies of claim 27.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 4-5, 21-22, 24-25, 27-28, and 30-31  are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Patent 9,621,584), hereinafter Schmidt, filed on Sep. 30, 2009 in view of Ray et al. (US Pub. 2016/0173509) filed on Dec. 15, 2014 and Williams et al. (US Pub. 2005/0257267) filed on Feb. 13, 2004.
Regarding claim 1, Schmidt teaches a computing system comprising: 
one or more processors (col. 5, line 9; a processor); and 

iteratively, at a predetermined period, obtaining a separate and new runtime configuration file for each of a plurality of network devices (Fig. 1 and col. 10, line 37-41 and col. 11, line 44-51; compliance server continuously monitor over a time interval for configuration settings of computing resources, such as terminals 160, connected to a network); 
storing each separate and new runtime configuration file within an indexable configuration log (col. 7, line 47-50 and col. 10, line 44-46; compliance server stores and maintains a log containing the received configuration settings of the computing resources); 
accessing a baseline configuration file indicative of a source of truth for one or more configuration policies (col. 2, line 20-33 and col. 10, line 62-67; compliance server accessing selected standards for configuration settings and 
comparing each separate and new runtime configuration file to the baseline configuration file to determine whether a threshold variance exists between the baseline configuration file and each separate and new runtime configuration file (Fig. 4 and col. 10, line 58-67; compliance server evaluates whether the received configuration settings are inconsistent with stored standards for the selected configuration settings),
Schmidt does not teach the threshold variance comprising one or more of a predetermined variance, a variance of a predefined key or name/value pairing included in the baseline configuration file, a predetermined quantity of changed lines or name/value pairs in the runtime configuration file, or a temporal reference to a predetermined passage of time from the time in which the runtime configuration file was created or verified to match the baseline configuration file; 
Ray teaches the threshold variance comprising one or more of a predetermined variance, a variance of a predefined key or name/value pairing included in the baseline configuration file, a predetermined quantity of changed lines or name/value pairs in the runtime configuration file, or a temporal reference to a predetermined passage of time from the time in which the runtime 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Ray to provide a predetermined threshold when determining change from a known baseline configuration.  Doing so would allow for threat management to perform remedial actions in response to a determination of a change from a known baseline configuration, as recognized by Ray.
Schmidt teaches in response to detecting the threshold variance between the baseline configuration file and a particular separate and new runtime configuration file for a particular network device, determining a remedial action based on variation between the baseline configuration file and the new runtime configuration file (col. 10, line 31-36 and col. 11, line 15-29; generating and transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
policy being violated
Williams teaches determining a remedial action based on a type and severity of policy being violated (para 158, line 1-15; policy and vulnerability engine 34 generates a new instance of remediation task based on the type and severity associated with the policy or rule violation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt and Ray to incorporate the teachings of Williams to provide a remediation based on the type and severity associated with the policy or rule violation.  Doing so would allow for network security audit system that provides automated assessment of regulatory policies and manages remediation for improving the security of the network, as recognized by Williams.
	Schmidt teaches executing the determined remedial action (col. 11, line 15-29; transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
Regarding claim 2, Schmidt, Ray, and Williams teach system of claim 1.

Regarding claim 4, Schmidt, Ray, and Williams teach system of claim 1.
Schmidt teaches performing a partial reversion of the particular network device by reconfiguring portions of a runtime configuration file being used by the particular network device that are different than the baseline configuration file (col. 10, line 31-36 and col. 11, line 2-11; selected configuration settings of computing resources may be changed if they are determined to be inconsistent with stored configuration standards); and 
validating that the runtime configuration file being used by the particular network device is the same as the baseline configuration file (col. 11, line 44-51; compliance server continuously monitor configuration settings of computing resources and certify that the configurations are consistent with configuration standards).
Regarding claim 5, Schmidt, Ray, and Williams teach system of claim 1.
Schmidt teaches performing a complete reversion of the particular computing device by replacing or overwriting a runtime configuration file that is being used by the particular computing device with a copy of the baseline configuration file (col. 10, line 31-36 and line 63-67 and col. 11, line 2-11; all configuration settings of computing resources determined to be inconsistent with standards may be changed to be consistent with stored configuration standards).
Regarding claim 21, Schmidt teaches a method for performing automated compliance with configuration policies within a network that includes a plurality of network devices (Fig. 1 and col. 2, line 20-30; method that enable entities to configure computing resources, such as terminal 160, 170, and 180, to comply with standards), the method comprising:
iteratively, at a predetermined period, obtaining a separate and new runtime configuration file for each of a plurality of network devices (Fig. 1 and col. 10, line 37-41 and col. 11, line 44-51; compliance server continuously monitor over a time interval for configuration settings of computing resources, such as terminals 160, connected to a network); 
storing each separate and new runtime configuration file within an indexable configuration log (col. 7, line 47-50 and col. 10, line 44-46; compliance 
accessing a baseline configuration file indicative of a source of truth for one or more configuration policies (col. 2, line 20-33 and col. 10, line 62-67; compliance server accessing selected standards for configuration settings and standards may refer to any norm or requirement, or requirement of an entity that is enforced upon itself);
comparing each separate and new runtime configuration file to the baseline configuration file to determine whether a threshold variance exists between the baseline configuration file and each separate and new runtime configuration file (Fig. 4 and col. 10, line 58-67; compliance server evaluates whether the received configuration settings are inconsistent with stored standards for the selected configuration settings),
Schmidt does not teach the threshold variance comprising one or more of a predetermined variance, a variance of a predefined key or name/value pairing included in the baseline configuration file, a predetermined quantity of changed lines or name/value pairs in the runtime configuration file, or a temporal reference to a predetermined passage of time from the time in which the runtime configuration file was created or verified to match the baseline configuration file; 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Ray to provide a predetermined threshold when determining change from a known baseline configuration.  Doing so would allow for threat management to perform remedial actions in response to a determination of a change from a known baseline configuration, as recognized by Ray.
Schmidt teaches in response to detecting the threshold variance between the baseline configuration file and a particular separate and new runtime configuration file for a particular network device, determining a remedial action based on variation between the baseline configuration file and the new runtime configuration file (col. 10, line 31-36 and col. 11, line 15-29; generating and transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
Schmidt and Ray do not teach determining a remedial action based on a type and severity of policy being violated
Williams teaches determining a remedial action based on a type and severity of policy being violated (para 158, line 1-15; policy and vulnerability engine 34 generates a new instance of remediation task based on the type and severity associated with the policy or rule violation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt and Ray to incorporate the teachings of Williams to provide a remediation based on the type and severity associated with the policy or rule violation.  Doing so would allow for network security audit system that provides automated assessment of regulatory policies and manages remediation for improving the security of the network, as recognized by Williams.

Regarding claim 22, Schmidt, Ray, and Williams teach method of claim 21.
Schmidt teaches generating a notification that identifies at least one of the particular network device or Serial No.: 15/968,472-2-Alty Docket No.: MS2-0195USAtty/Agent: Han GimNewport IP, LLCthe runtime configuration file for the particular network device, as well as at least one change event that caused the threshold variance (col. 10, line 31-36 and col. 11, line 15-29; generating and transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
Regarding claim 24, Schmidt, Ray, and Williams teach method of claim 21.
Schmidt teaches performing a partial reversion of the particular network device by reconfiguring portions of a runtime configuration file being used by the particular network device that are different than the baseline configuration file (col. 10, line 31-36 and col. 11, line 2-11; selected configuration settings of computing resources may be changed if they are determined to be inconsistent with stored configuration standards); and 

Regarding claim 25, Schmidt, Ray, and Williams teach method of claim 21.
Schmidt teaches performing a complete reversion of the particular computing device by replacing or overwriting a runtime configuration file that is being used by the particular computing device with a copy of the baseline configuration file (col. 10, line 31-36 and line 63-67 and col. 11, line 2-11; all configuration settings of computing resources determined to be inconsistent with standards may be changed to be consistent with stored configuration standards).
Regarding claim 27, Schmidt teaches a physical computer-readable storage medium having stored thereon a plurality of sequences of instructions which, when executed by a processor of a computing device, cause the computing device to perform operations (col. 4, line 65-67 and col. 5, line 1-21; compliance server, includes RAM memory storing program modules executed by processor, which performs reconfigurations of configuration settings based on requirement 
iteratively, at a predetermined period, obtaining a separate and new runtime configuration file for each of a plurality of network devices (Fig. 1 and col. 10, line 37-41 and col. 11, line 44-51; compliance server continuously monitor over a time interval for configuration settings of computing resources, such as terminals 160, connected to a network); 
storing each separate and new runtime configuration file within an indexable configuration log (col. 7, line 47-50 and col. 10, line 44-46; compliance server stores and maintains a log containing the received configuration settings of the computing resources); 
accessing a baseline configuration file indicative of a source of truth for one or more configuration policies (col. 2, line 20-33 and col. 10, line 62-67; compliance server accessing selected standards for configuration settings and standards may refer to any norm or requirement, or requirement of an entity that is enforced upon itself);
comparing each separate and new runtime configuration file to the baseline configuration file to determine whether a threshold variance exists between the baseline configuration file and each separate and new runtime 
Schmidt does not teach the threshold variance comprising one or more of a predetermined variance, a variance of a predefined key or name/value pairing included in the baseline configuration file, a predetermined quantity of changed lines or name/value pairs in the runtime configuration file, or a temporal reference to a predetermined passage of time from the time in which the runtime configuration file was created or verified to match the baseline configuration file; 
Ray teaches the threshold variance comprising one or more of a predetermined variance, a variance of a predefined key or name/value pairing included in the baseline configuration file, a predetermined quantity of changed lines or name/value pairs in the runtime configuration file, or a temporal reference to a predetermined passage of time from the time in which the runtime configuration file was created or verified to match the baseline configuration file (para 77, line 5-11 and para 80, line 21-23; initiate a remedial action when a drift of a server 202 deviates beyond a predetermined threshold, where the drift is a change from a known baseline configuration); 

Schmidt teaches in response to detecting the threshold variance between the baseline configuration file and a particular separate and new runtime configuration file for a particular network device, determining a remedial action based on variation between the baseline configuration file and the new runtime configuration file (col. 10, line 31-36 and col. 11, line 15-29; generating and transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
Schmidt and Ray do not teach determining a remedial action based on a type and severity of policy being violated
Williams teaches determining a remedial action based on a type and severity of policy being violated (para 158, line 1-15; policy and vulnerability 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt and Ray to incorporate the teachings of Williams to provide a remediation based on the type and severity associated with the policy or rule violation.  Doing so would allow for network security audit system that provides automated assessment of regulatory policies and manages remediation for improving the security of the network, as recognized by Williams.
Schmidt teaches executing the determined remedial action (col. 11, line 15-29; transmitting a notification identifying the entity’s computing resources and an event or configuration change that resulted in non-compliance with configuration standards).
Regarding claim 28, Schmidt, Ray, and Williams teach computer product of claim 27.
Schmidt teaches generating a notification that identifies at least one of the particular network device or Serial No.: 15/968,472-2-Alty Docket No.: MS2-0195USAtty/Agent: Han GimNewport IP, LLCthe runtime configuration file for the particular network device, as well as at least one change event that caused the threshold variance (col. 10, line 31-36 and col. 11, line 15-29; generating and 
Regarding claim 30, Schmidt, Ray, and Williams teach computer product of claim 27.
Schmidt teaches performing a partial reversion of the particular network device by reconfiguring portions of a runtime configuration file being used by the particular network device that are different than the baseline configuration file (col. 10, line 31-36 and col. 11, line 2-11; selected configuration settings of computing resources may be changed if they are determined to be inconsistent with stored configuration standards); and 
validating that the runtime configuration file being used by the particular network device is the same as the baseline configuration file (col. 11, line 44-51; compliance server continuously monitor configuration settings of computing resources and certify that the configurations are consistent with configuration standards).
Regarding claim 31, Schmidt, Ray, and Williams teach computer product of claim 27.
.
10.	Claims 3, 6, 23, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Ray, Williams, and Connelly et al. (US Pub. 2016/0043919), hereinafter Connelly, filed on Aug. 7, 2014.
Regarding claim 3, Schmidt, Ray, and Williams teach system of claim 1.
Schmidt, Ray, and Williams do not teach the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device.
Connelly teaches the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Connelly to provide a response to unauthorized change to a network element by shifting services to another network element.  Doing so would allow for the initiation of an action to remedy the unauthorized change in response to determining that the change creates risks to the operation of the services provided, as recognized by Connelly.
Regarding claim 6, Schmidt, Ray, and Williams teach system of claim 1.
Schmidt, Ray, and Williams do not teach modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device.
Connelly teaches modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial action includes shutting down the services on the network element and shifting the services to other network elements).

Regarding claim 23, Schmidt, Ray, and Williams teach method of claim 21.
Schmidt, Ray, and Williams do not teach the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device.
Connelly teaches the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial action includes shutting down the services on the network element and shifting the services to network elements that were not changed without authorization).

Regarding claim 26, Schmidt, Ray, and Williams teach method of claim 21.
Schmidt, Ray, and Williams do not teach modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device.
Connelly teaches modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial action includes shutting down the services on the network element and shifting the services to other network elements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Connelly to provide a response 
Regarding claim 29, Schmidt, Ray, and Williams teach computer product of claim 27.
Schmidt, Ray, and Williams do not teach the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device.
Connelly teaches the remedial action further comprises no longer using the particular network device to process network packets on the network and at least re-routing traffic on the network away from the particular computing device to a different computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial action includes shutting down the services on the network element and shifting the services to network elements that were not changed without authorization).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Connelly to provide a response 
Regarding claim 32, Schmidt, Ray, and Williams teach computer product of claim 27.
Schmidt, Ray, and Williams do not teach modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device.
Connelly teaches modifying a functionality of the particular computing device by applying a new restriction on use of the particular computing device (Fig. 1 and Fig. 5 and para 20, line 1-6; a remedial action includes shutting down the services on the network element and shifting the services to other network elements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Connelly to provide a response to unauthorized change to a network element by shifting services to another network element.  Doing so would allow for the initiation of an action to remedy .
11.	Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Ray, Williams, and Grieve et al. (US Pub. 2003/0149756), hereinafter Grieve, filed on May 8, 2002.
Regarding claim 7, Schmidt, Ray, and Williams teach system of claim 1.
Schmidt, Ray, and Williams do not teach the predetermined period is daily.
Grieve teaches the predetermined period is daily (para 8, line 2-10 and para 168, line 1-4; audits of configuration settings including receiving configuration files are done on a periodic basis, such as daily).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Grieve to provide periodic audits of device configurations on a daily basis.  Doing so would allow network operators to track changes to device configurations which are frequently out of their control, as recognized by Grieve.
Regarding claim 33, Schmidt, Ray, and Williams teach computer product of claim 27.
Schmidt, Ray, and Williams do not teach the predetermined period is daily.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt, Ray, and Williams to incorporate the teachings of Grieve to provide periodic audits of device configurations on a daily basis.  Doing so would allow network operators to track changes to device configurations which are frequently out of their control, as recognized by Grieve.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Abdo et al. (US 7,640,245) discloses auditing configurations settings by selecting a configuration file and a set of target servers; Johansson et al. (US 9,542,177) discloses analyzing configurations of peer hosts and comparing for inconsistencies in the configurations; Kephart et al. (US Pub. 2007/0100892) discloses managing configuration of resources in an enterprise; Lecheler (US Pub. 2009/0217382) discloses detecting unauthorized changes to router configuration files using a 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492